IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-93,274-01


                       EX PARTE VALENTIN TORRES ALVAREZ
                      AKA VALENTIN ALVAREZ TORRES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2017-DCR-02121-D IN THE 103RD DISTRICT COURT
                              FROM CAMERON COUNTY


        Per curiam.

                                           OPINION

        Applicant was convicted of continuous sexual abuse of child (Count I), prohibited sexual

conduct (Count II), and prohibited sexual conduct (Count III). Applicant was sentenced to fifty

years’ imprisonment on Count I, ten years’ imprisonment on Count II, and ten years’ imprisonment

on Count III, all to run concurrently. He filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel failed to timely

file a notice of appeal. Based on the record, the trial court recommends that Applicant be given an
                                                                                                      2

out-of-time appeal.

        Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number 2017-DCR-02121-D from the 103rd District Court of Cameron County. Within

ten days from the date of this Court’s mandate, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him on direct appeal. Should Applicant decide to appeal, he must file a written

notice of appeal in the trial court within thirty days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: December 8, 2021
Do not publish